Title: To Thomas Jefferson from Thomas Harris, 7 September 1805
From: Harris, Thomas
To: Jefferson, Thomas


                  
                     Septr. 7th. 1805.
                  
                  
                  the Mamorial of Thomas Harris Who Is happy In presenting it to Impartial Getlemen Who are Indulgent to their Inferiors
                  Sheth. that in the year of 1775 your Mast. & a John White Was Compulseery detaind. or pressd. &  white So called. By Lord donmores Man of wars men within the Capes of Virgina from which I have Made my Escape at the risk of my life, and the loss of £200. property which I had on board knowing the Nature & Rules of Men of War. we Enterd & had the privaledg of Valenters It came to our turn to go on duty In [attacker?] and Plundered the Shores of vigina and the Easten Shore of Miraland of Cattle Sheep hogs and fowls and all vessels that had arms or Ammunation In them we Chaicd. a pilot boat belonging to one Midleton of annapolis Who was piloting a large Ship from thence bound to Liverpool full of pasengers we had Lost our tide and put in to New point Cumford Near a wind Mill which proved Effectual for our Escape for the whole Crew Save Me and while were Intoscooated with the Liquor we took out of Metons boat at Seling the first watch upon deck white and I was Chose being the Soberest and a millshipman who Lay aSleep In the Stern of the vessel durn the watch we hoisted out the boat Set Sail and Sliped the Cables which alarmed the Miltcha who attempted to lay hold on me as I was about Lashing the Rudder to Steer the vessel right in Shore however he found his mistake for I knockd him over board life being at Sake and Jumpd. Into the boat and made the Miltchaman Lay hold on the Stern and kick out until we got on shore where I stript him of his Cloaths & watch as to Money he had None & gave him the key of my Chest where he would find Suffitiant Retaliatin. I heard a great fuss on board the vessel. In breaking open the Cabbin door for I had picked the lock of the boat and locked twelve of them In the Cabbin., I bid good Morn but Slowly as they kept fireing their bow Cheases to the Shore Just too Swivels they being aground Could not bring their broad Side to bear–upon the Shore therefore we rowed as hard as we Could along Shore and got up a river which brought us to Sir John Paetons harbour the Second–day., where we were kindly treated & Conducted to Gloster Courthouse whare a Committee Sat, who finding that I was a gunsmith by trade Ingaged. me to fill up the arms for Captn. Paetons Minute Company Which I have done to their Satisfaction. Sir John Paeton finding my Skill and abillities In that line Recommended me to the Committy of Safety at Williamsburg of which our present Governer John Page was a member thereof Whom I believe was prsent When I gave In my Testamony to Said Committy of the aforesaid and the transactions of Donmores fleet as fair as I know. I was anctious to proceed for Salisbury in North Carolina where I left two Motherless Children with My Brother & Creaved a pass—but they Reprosent to me the Situation their firearms ware in and how Dunmore had Dissabled them, that if I would Stop and Repair them they would give me land or money or whatsoever I Creaved finding their Situation I Complyd. with their Request and Turnd. In and Repaird. a Number of arms for the first and Second Ridgmt also the Minute Companys until Captn. Gipsons Company Mutined and Came to my Shop where I Refused to let them have the arms without an order from Patrick Henry or the Committy of Safety whereupon they Cruelly treated me wounded me in Several places and Disabled my left hand all which did not Induce me to Quit, but by the Requst of the Comatee, I went to Frebg. whare I had my wounds Curd I Presented the Committys letter to Charles Dick one of the Superintendants of the assanal who Set me to work In the first place I Constructed a Mill for boreing grinding and polishing the work Next forging and finishing of bayanets and gunlocks also Making of files I have Instructed Common blacksmiths In the aforesaid branches, & left them in a good way to Improve upon. So I proceeded to my Brothr & Children. For all the aforesaid Services I never. Recd. anny Compenstn. Save £20–Govr. page obtaind for me from the Exacutive of this State 16 years ago, to Conduct me to Congress. the governor is also acquaintd with the chief if not all the aforesd. if it has not Slipt his Mamory, & also the loss of my Share of the Money Ransom, which amountd to £150. that upon the penalty of Death I darst never apply—I omittd Sir. John Peaton Complamented Me with a horse bridle & Saddle of 20£ and 100 Drs—Cash. I made him a present of my Man of War—to Conclude Id. Remind the goverr. of how I was treated & turnd out of my liveing, at the assanal the point a fork for Seting forth the Ungustness of Langham the Steward. 
                  So much of the life & adventures of
                  
                     Th Harris 
                     
                  
               